Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 4/04/022, Applicant has made no amendments.  
Claims 203-215 are under examination.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 was filed after the mailing date of the non-final Office action on 10/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed by Dr. Matthew Angel on 4/04/2022 is insufficient to overcome the rejection of instant claims based upon 35 U.S.C 103 as set forth in the last Office action for the reasons set forth below.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 203-215 stand rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al., (US 9,393,257, filed 2/28/2014, with priority to 61/771,735, filed 3/1/2013, prior art of record), in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 9/06/2019), McIvor (Mol Ther, 2011, 19:822-823, prior art of record), and Schrum et al. (US 2012/0065252, filed 8/05/2011, now US 8,822,663, see IDS filed 9/06/2019)

In regard to claims 203 and 210, Osborn teaches methods of treating genetic diseases such as dystrophic epidermolysis bullosa (DEB) comprising delivering to cells
(i) a synthetic nucleic acid encoding a gene-editing protein that targets the human COL7A1 gene, wherein the gene editing protein is a TALEN comprising a DNA-binding domain and a nuclease domain that causes a double-strand break in a mutated COL7 gene (col 2, 1st para., col 3, of 9,393,257; see also p. 1, Summary of Invention, and claims 1, 5, 11 & 14 of 61/771,735 priority document); as well as 
(ii) a COL7 repair template that replaces a portion of the mutated COL7 gene thereby eliminating a mutation that is at least partially responsible for the DEB phenotype (col 2, 1st para., col 3 and Figs. 1, 3, 6-8 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 2, 2nd & 3rd para., p. 27, last para., and claims 1, 5, 10-14 of 61/771,735 priority document). 
In regard to the preamble of the methods of claims 203 and 210, Osborn teaches the nucleic acids themselves can be delivered to the subject (i.e., gene therapy) (col 16, 5th para of 9,393,257; see also p. 28, 5th para. of 61/771,735 priority document)
In regard to the type of cells to be genetically modified of claims 203 and 210, Osborn teaches the cells to be modified comprise keratinocytes because the COL7 protein is synthesized by keratinocytes (col 1, Summary of the Invention, 1st para., col 15, 7th para of 9,393,257; see also p. 1, Summary of the Invention, 2nd para., p. 27, 1st para. of 61/771,735 priority document).
In regard to claim 204, as stated supra, Osborn teaches the method comprises a nuclease and COL7 repair template, which corrects a mutation in the COL7 responsible for DEB.
In regard to claims 205 and 206, as stated supra, Osborn teaches the method comprises a COL7 repair template, which is a single stranded oligonucleotide donor  (col 6, 1st para., col 19, Table 1 of 9,393,257; see also p. 4, 2nd para., p. 32, Table 1 of 61/771,735 priority document). In regard to claim 206, since Osborn teaches the TALEN recognizes double stranded nucleic acids, there would be no TALEN binding site in the single stranded ODN  because the DNA binding domain (i.e., TAL domain) binds the major groove of a double stranded DNA target site.
In regard to claims 207 and 211, Osborn teaches targeting the human COL7 gene which encodes the protein of NCBI reference sequence NP_00085, which is identical to SEQ ID NO:78 (col 15, 6th -7th para. of 9,393,257; see also p. 26-27 of 61/771,735 priority document) (see also SCORE rag.file, result #11).
In regard to claims 208 and 212, as stated supra, Osborn teaches the gene-editing nuclease is a TALEN.
In regard to claim 215, as stated supra, Osborn teaches the gene-editing nuclease is a TALEN, which comprises a linker separating the DNA-binding domain and FokI nuclease domain (col 2, 2nd para., see also Fig. 6A of 9,393,257; p. 1, Summary of the Invention, 3rd para., see also see Fig. 6A of 61/771,735 priority document).
However, in regard to Claims 203(i) and 210(i), although Osborn suggests the nucleic acids used are RNA (col 11, line 32, col 14, line 6 of 9,393,257; see also p. 12, 2nd para. p. 15, 4th para. of 61/771,735), they are silent with respect to delivering a TALEN mRNA to cells in vivo.
Gregory teaches in vivo methods of using TALENs for genomic manipulation [0041, 0183, 0222, 0226, 0376], see Example 19. In regard to Claims 203(i) and 210(i), Gregory teaches a method for genetically modifying a cell comprising delivering a synthetic mRNA encoding a TALEN [0036-0037, 0041, 0085, 0184, 0376-0377, 0384].
In regard to claims 209, 213 and 214, Greogry teaches the TALEN mRNA further comprises a 5’cap and 3’ poly(A) tail in order to increase mRNA stability [0120, 0377, 0383]
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the in vivo method of genetically modifying a cell with a nucleic acid encoding a TALEN as suggested by Osborn and substitute a mRNA encoding the TALEN for in vivo gene modification as taught by Gregory with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by McIvor et al. (2011) because mRNA allows the nuclease to be expressed for a short duration of time that is sufficient for site-specific chromosomal modification while avoiding unwanted gene integration and long-term expression (p. 823, last para.). 
However, in regard to the administration step of claims 203 and 210, although Gregory teaches the TALEN mRNA can be delivered topically [0222, 0231], Osborn and Gregory are silent with respect to topical administration of the nucleic acids to keratinocyte cells of the epidermis.
In regard to claims 203 and 210, Schrum teaches in vivo methods of gene therapy for treating skin diseases such as epidermolysis bullosa [0186], wherein synthetic mRNA are delivered by topical administration ([0006, 0051, 0156-0157, 0235, 0307-0311], see Example 11). Specifically in regard to cell type of claims 203 and 210, Schrum teaches that topical delivery of RNA to a subject targets a number of skin cells including keratinocytes [0157].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice the in vivo method of gene therapy to treat DEB by targeting keratinocytes in the skin as suggested by Osborn and Gregory and choose topical administration of the nucleic acids as taught by Schrum with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schrum because topical administration limits gene expression to cells of the skin, thereby avoiding non-specific toxicity [0157]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/04/2022 are acknowledged.
First, Applicant argues that the primary reference of Osborn et al. (US 9,393,257) teach away from targeting a patient’s keratinocytes, because they indicate that fibroblasts are the ideal cell type due to their ease of derivation, low susceptibility to growth arrest, and ability to deposit type VII collagen at the DEJ. Furthermore, Applicant cites the non-patent publication of Osborn et al. (Mol Ther, 2013, 21:1151-1159, see IDS filed 9/06/2019) and its relevance to Osborn (US 9,393,257).  Applicant argues that Osborn (2013) explicitly states the superior ability of fibroblasts to keratinocytes to contribute to a functional DEJ. Similarly, Applicant cites the prior art of Goto et al., (J Inv Derm, 2006, 126:766-772, see IDS filed 9/06/2019), which also explicitly states that fibroblast show more potential as target cells than keratinocytes in COL7 gene therapy for DEB. Thus, Applicant argues that based on Osborn et al. (US 9,393,257), and the prior art Osborn et al. (Mol Ther, 2013, 21:1151-1159) and Goto et al., (J Inv Derm, 2006, 126:766-772) teaching away from keratinocytes, one skilled in the art would not have been motivated to choose keratinocytes as the target cell for treating DEB.
Applicant's first arguments, and the prior art of Osborn (2013) and Goto (2006) have been fully considered but they are not persuasive.
In response to Applicant's first arguments in regard to the primary reference of Osborn (US 9,393,257) teaching away from choosing keratinocytes because fibroblasts are indicated as the ideal cells type, MPEP 2145,X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Specifically, Osborn (US 9,393,257) teaches the cells to be modified comprise keratinocytes in both the specification and the claims (col 1, Summary of the Invention, 1st para., col 16, 2nd para of and see claim 2 of 9,393,257; see also p. 1, Summary of the Invention, 2nd para., p. 28, 1st para., and see claim 2 of 61/771,735 priority document). Furthermore, Osborn (US 9,393,257) teaches the targeted cells should comprise keratinocytes because the COL7 protein is synthesized by keratinocytes (col 1, Summary of the Invention, 1st para., col 15, 7th para of 9,393,257; see also p. 27, 1st para. of 61/771,735 priority document). Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Thus, Osborn (US 9,393,257) clearly suggests the targeting of cells comprising keratinocytes. Furthermore, it must be noted instant claims do not exclude co-delivery to fibroblasts. In other words, Applicant’s claimed method of administration to the epidermis to deliver to keratinocytes encompasses the co-delivery to fibroblasts.
In regard to the prior art Osborn et al. (Mol Ther, 2013, 21:1151-1159) and Goto et al., (J Inv Derm, 2006, 126:766-772) teaching away from keratinocytes, as a first matter, Osborn (2013) provides no objective scientific evidence that fibroblasts are superior to keratinocytes, much less for an in vivo method of treating DEB by COL7A1 gene editing. In fact, the basis for the assertion of Osborn (2013) for the superiority of fibroblasts is attributed to the prior publication of Goto (2006).  In regard to the teaching of Goto (2006), Goto teaches a cell therapy method, wherein DEB fibroblasts or DEB keratinocytes are genetically modified to express wild-type COL7A1, and then transplanted to make a skin graft. Although Goto teaches that both gene modified fibroblasts and keratinocytes produce COL7A1 in vitro (Fig. 3 of Goto), several weeks after transplant the remaining fibroblasts appear to deposit more COL7A1 than the remaining keratinocytes (Figs. 5 & 6 of Goto). Note that Goto does not normalize COL7A1 deposition to remaining cell number, which would have been recognized as an important control in order to infer any judgements from the cell therapy method onto a gene therapy method.  Furthermore, Goto also teaches that both gene modified fibroblasts and keratinocytes are able to significantly deposit COL7A1 compared to unmodified cells (Fig. 6), and most importantly, both gene modified fibroblasts and keratinocytes are able to lead to the formation of anchoring fibrils similar to normal skin (Fig. 7 of Goto). Thus, when considering a gene therapy method comprising administration to the epidermis to target cells, one of ordinary skill in the art would have understood that the target cells should also comprise keratinocytes because according to Goto, the genetic modification of these cells can least to ultrastructural changes in the skin to treat DEB.
	 Finally, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Fritsch et al., (JBC, 2009, 284:30248-30256), which was recently submitted in the IDS filed 4/04/2022.  Specifically, Fritsch teaches that expression of normal COL7A1 gene in keratinocytes to correct cell adhesion deficits in DEB derived keratinocytes (Fig. 3), and teaches that at the dermal-epidermal junction “collagen VII is in contact with both keratinocytes and fibroblasts” (p. 30253, 2nd para.). Thus, when considering the body of prior art as a whole, the skilled artisan would have been aware to include keratinocytes as a target cell when practicing an in vivo gene therapy method of treating a DEB patient. 

Second, Applicant argues that the prior art of art Osborn et al. (Mol Ther, 2013, 21:1151-1159) teaches away from delivery a synthetic RNA. Specifically, Applicant argues that Osborn (2013) teaches that TALENs delivered as DNA showed a 3.5x higher frequency of gene editing than mRNA. Furthermore, Applicant argues that Osborn (2013) demonstrates that the mRNA based method obtained unintentional insertions and deletions. Thus, Applicant argues that mRNA based method was about 7X less efficient than DNA, and therefore one of ordinary skill in the art would not have chosen a mRNA based method of delivering the TALENs.
Applicant's second arguments have been fully considered but they are not persuasive.
In response to Applicant's second arguments in regard to Osborn (2013) teaching away from choosing mRNA compared to DNA because of efficiency and unintentional insertions or deletions. As a first matter, Osborn (2013) teaches that small insertions/deletions are a natural consequence of NHEJ, and demonstrates that these occur for both DNA and mRNA delivered TALENs (p. 1157, Discussion, 1st para., see Supplemental Fig. 1).
In regard to the lower efficiency of gene editing with mRNA as taught by Osborn (2013), they go on to describe that overall editing efficiency can be increased by multiple rounds of modification, and that because DEB is a recessive disorder even heterozygous gene-correction is sufficient for phenotypic rescue (p. 1157, 2nd para.). Furthermore, Osborn (2013) teaches that “delivery of TALENs as mRNA is desirable as it is expressed for a short duration and there is no risk of random integration”. In addition, Osborn (2013) concedes that other studies using TALEN mRNA have successfully mediated gene correction. Thus, Osborn (2013) acknowledges that there would have been a reasonable expectation of success in using a TALEN mRNA, and there would have been clear technical advantages for an in vivo embodiment of gene correction because of safety benefits from the controlled expression of the nuclease and no risk of random integration by DNA. Importantly, this same technical advantage is taught by the cited prior art of McIvor (Mol Ther, 2011, 19:822-823), wherein mRNA allows the nuclease to be expressed for a short duration of time that is sufficient for site-specific chromosomal modification while avoiding unwanted gene integration and long-term expression (p. 823, last para.). Thus, one of skill in the art would have considered the technical advantage of mRNA for an in vivo method of treating DEB based on the teachings of McIvor, and would have considered it an obvious choice over DNA because of mRNA’s safety benefits despite the potential for decreased efficiency of modification.

	Third, Applicant argues that the claimed method of delivering RNA to keratinocytes yielded surprising results, and provides a copy of the Declaration under 37 CFR 1.132 filed by Dr. Matthew Angel on 4/04/2022 as an appendix. Specifically, Applicant argues and Dr. Angel declares that cells transfected with RNA encoding editing protein demonstrated successful COL7A1 gene editing, as well as successful repair of COL7A1 gene using a repair template.
Applicant's third arguments and Dr. Angels declaration have been fully considered but they are not persuasive.
In response to Applicant's third arguments in regard to the Angel declaration, the purported unexpected results presented by the Applicant were studies performed in vitro cultured keratinocytes, which is not commensurate in scope with the claimed method of in vivo treating DEB patient. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. Furthermore, MPEP § 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
	Furthermore, Dr. Angel’s declaration demonstrating the successful gene correction of keratinocytes comprising a mRNA TALEN amount to an affirmation that the claimed subject matter functions as it was intended to function. In other words, there is no comparison between TALEN DNA vs. TALEN mRNA, or between fibroblasts vs. keratinocytes, thereby demonstrating an unexpected superiority for the later options. These findings do not appear to be relevant to the issue of nonobviousness of the claimed subject matter with respect to unexpected results and provide no objective evidence thereof. See MPEP § 716
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 203-215 stand rejected on the grounds of nonstatutory double patenting over claims 1-7 of prior U.S. Patent No. 9,770,489 (Angel et al., patented 9/26/2017).
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the in vivo method for treating dystrophic epidermolysis bullosa comprising delivering a RNA encoding a gene-editing protein and a COL7 repair template by delivery to keratinocytes by epidermal injection of cited patent anticipates the method of instant application. It is clear that the elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patented method is more specific with respect to the route of delivery (i.e., by injection).
Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/04/2022 indicate a terminal disclaimer will be filled once allowable subject matter is indicated.


Claims 203-209 stand rejected on the grounds of nonstatutory double patenting over claims 1-6 of prior U.S. Patent No. 10,124,042 (Angel et al., patented 11/13/2018) in view of Osborn et al., (US 9,393,257, filed 2/28/2014, with priority to 61/771,735, filed 3/1/2013)
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the in vivo method for treating dystrophic epidermolysis bullosa comprising delivering a RNA encoding a gene-editing protein by delivery to keratinocytes by epidermal injection of cited patent makes obvious the method of instant application. It is clear that the elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that instant method is more specific with respect to the use of a COL7 repair template.
However, Osborn teaches methods of treating genetic diseases such as dystrophic epidermolysis bullosa (DEB) comprising delivering to cells
(i) a synthetic nucleic acid encoding a gene-editing protein that targets the human COL7A1 gene, wherein the gene editing protein is a TALEN comprising a DNA-binding domain and a nuclease domain that causes a double-strand break in a mutated COL7 gene (col 2, 1st para., col 3, of 9,393,257; see also p. 1, Summary of Invention, and claims 1, 5, 11 & 14 of 61/771,735 priority document); as well as 
(ii) a COL7 repair template that replaces a portion of the mutated COL7 gene thereby eliminating a mutation that is at least partially responsible for the DEB phenotype (col 2, 1st para., col 3 and Figs. 1, 3, 6-8 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 2, 2nd & 3rd para., p. 27, last para., and claims 1, 5, 10-14 of 61/771,735 priority document). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to claim the in vivo method of gene therapy to treat DEB by targeting keratinocytes in the skin as claimed by cited patent and combine a COL7 repair template as taught by Osborn with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Osborn because the template can be used to replace mutations responsible for the DEB phenotype (see supra).
Since the instant application claims made obvious by cited patent claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/04/2022 have been addressed supra.

Claims 210-215 stand rejected on the grounds of nonstatutory double patenting over claims 1-6 of prior U.S. Patent No. 10,124,042 (Angel et al., patented 11/13/2018).
The subject matter claimed in the instant application is mostly disclosed in the referenced patent as follows: the in vivo method for treating dystrophic epidermolysis bullosa comprising delivering a RNA encoding a gene-editing protein by delivery to keratinocytes by epidermal injection of cited patent anticipates the method of instant application. It is clear that the elements of the cited patent claims are to be found in instant claims. The difference between cited patent claims and instant claims is that cited patented method is more specific with respect to the route of delivery (i.e., by injection).
Since the instant application claims are anticipated by cited patent claims, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/04/2022 have been addressed supra.


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633